                                                                                               FILED
                                                                                         CHARLOTTE, NC
                          TN   THE TINITED STATES DISTRICT COLIRT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLTNA                           ocT 1 22015
                                        CHARLOTTE DIVISION
                                                                                      US DISTRICT COURT
                                                                                    WESTERI{ DISTRICT OF NC
                                     CRIMINAL NO.:   3: I 8cr3 I   6-MOC

UNITED STATES OF AMERICA,                               )
                                                        )
                         Plaintifl                      )
                                                        )            CONSENT ORDER AND
        v.                                              )          JUDGMENT OF FORFEITURE
                                                        )            PENDING RU LE 32.2(c)(2)
ROBERT WRIGHT                                           )
      a,4</a hxc 1900                                   )
                                                        )
                         Defendant.                     )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        1.      The following property is forfeited to the United States pursuant to 18 U.S.C. $
2253 andlor 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

             .   One HP Pavilion desktop computer bearing serial number MX424600HG
                 seized during the investigation;

                 One black and red thumb drive seized during the investigation; and

                 One Red Dane-elec thumb drive seized during the investigation.

        2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.       lf
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.
        5. Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identifo, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to l8 U.S.C.5 2253 andlor 28
U.S.C. $ 2a6l(c). The Defendant hereby waives the requirements of Fed. R. Crim. P.32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.


R. ANDREW MURRAY
UNITED STATES ATTORNEY


                                                          fuur-,* ,tGW
   R           RANDALL                                  ROBERT WRIGHT
               nited States Attomey                     Defendant




                                                        MIRTNDA J. M




Signed this the
                  -rf,.    ay of October,20l8.




                                                 UNITED STATES AhgiSTR.              At   L     JUDGE
